Appellant was convicted for conducting a lottery contrary to the Laws of Florida. On appeal, he challenges the sufficiency of the information, the failure of the Court to give charges with reference to the evidence of "spotters" and the sufficiency of the evidence to sustain the verdict.
The sufficiency of the information is concluded by Collier v. State, 116 Fla. 703, 156 So. 703, the challenge as to the charges is concluded by Section 215 (4) Criminal Procedure Act and the challenge as to the suffiicency of the evidence is concluded by La Barbara v. State, opinion filed May 29, 1942, not yet reported.
Affirmed.
BROWN, C. J., CHAPMAN and THOMAS, JJ., concur.